*469The motion of the defendants third-party plaintiffs, inter alia, to direct that the liability trial on the third-party action proceed prior to the damages trial on the plaintiffs’ action was properly denied as it was merely an attempt to relitigate the severance of the third-party action which had been granted by an order of the Supreme Court, Suffolk County, dated March 24,1995 (see, Martin v City of Cohoes, 37 NY2d 162, 165; Padela v Rosen & Weidberg, 200 AD2d 722, 723). In any event, the contention of the defendants third-party plaintiffs that severance will result in relitigation of the amount of the damages awarded to the plaintiffs is meritless (see, Oceanic Steam Nav. Co. v Compania Transatlantica Espanola, 134 NY 461; Baker v Northeastern Indus. Park, 73 AD2d 753).
The remaining contentions of the defendants third-party plaintiffs are without merit. Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.